FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10118

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00362-TLN

 v.
                                                 MEMORANDUM*
ALAN DAVID TIKAL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Alan David Tikal appeals from the district court’s judgment and challenges

his bench-trial conviction and 288-month sentence for 11 counts of mail fraud, in

violation of 18 U.S.C. § 1341, and one count of engaging in monetary transactions

in criminally derived property, in violation of 18 U.S.C. § 1957. Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Tikal’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. Tikal has filed a pro se supplemental opening brief. The government has

not filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED. Tikal’s pending pro se

motions are DENIED.

      AFFIRMED.




                                          2                                   15-10118